Citation Nr: 0843243	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-08 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to special home adaptation. 

2.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1973 to June 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision by the Lincoln, Nebraska, Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2007, a Travel 
Board hearing was held before the undersigned.  A transcript 
of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  At the July 2007 Travel Board hearing, the veteran 
stated, in essence, that he was no longer pursuing an appeal 
in the matter of special home adaptation.

2. The veteran has effectively lost the use of both of his 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, due to his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal for special 
housing adaptation, the Board does not have jurisdiction to 
consider such matter.  38 U.S.C.A. §§ 7104(a), 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008). 

2.  The criteria for establishing entitlement to special 
adapted housing are met.  38 U.S.C.A. § 2101(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.809a, 4.63 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special housing adaptation:

Given the veteran's expressed intent to withdraw the appeal 
seeking special housing adaptation, there is no reason to 
belabor the impact of the Veterans Claims Assistance Act of 
2000 (VCAA) in this matter.

At the July 2007 Travel Board hearing, the veteran stated 
that he wished to withdraw his appeal seeking special housing 
adaptation.

Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in 
any matter which under 38 U.S.C.A. § 511 is subject to a 
decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.202, the Board may dismiss any appeal which 
fails to allege error of fact or law in the matter before the 
Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw 
an appeal at any time prior to the issuance of a final Board 
decision on the matter.

Here, the veteran withdrew his appeal seeking special housing 
adaptation at the hearing in July 2007.  Accordingly, there 
is no allegation of error of fact or law before the Board in 
this matter.  Hence, the Board does not have jurisdiction to 
consider an appeal in the matter, and the appeal as to such 
matter must be dismissed.

Specially adapted housing:

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Inasmuch as the determination below 
constitutes a full grant of the benefit sought, there is no 
reason to belabor the impact of the VCAA in this matter, 
since any error in notice timing or content is harmless.


Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to: (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic  
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of  
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d).

Service connection is in effect for loss of use of both feet 
associated with spinal cord disability, currently 100 percent 
disabling; cervical disc disease, currently evaluated as 60 
percent disabling; lumbar disc disease, currently 60 percent 
disabling; major depressive disorder associated with back 
disability, currently 50 percent disabling; cluster 
migraines, currently 30 percent disabling; and a 
noncompensable evaluation for hemorrhoids.  His service-
connected disorders have a combined evaluation for 
compensation of 100 percent.  A total rating for compensation 
purposes based upon individual unemployability was granted 
from December 29, 1995 to August 1, 1997 and from August 20, 
2004.  Special monthly compensation is also in effect under 
38 U.S.C.A. § 1114 (s) and 38 C.F.R. § 3.350 (i) due to the 
loss of use of both feet, in conjunction with those 
additional service-connected disabilities noted above which 
are independently ratable at 50 percent or more from November 
5, 2007.

On October 2005 VA examination, the examiner indicated in 
essence that the veteran had loss of use of his upper and 
lower extremities due to cervical and lumbar disc disease.  
On August 2006 VA examination, the examiner noted that the 
veteran's lower extremities demonstrated generalized weakness 
throughout.  On a December 2005 VA discharge summary, it was 
noted that the veteran was only able to move around with a 
seated walker or wheelchair.  On April 2007 VA examination, 
the veteran reported he was unable to walk more than a few 
yards.  It was noted that he used the assistance of either a 
cane, walker or wheelchair.  

On November 2007 VA neurosurgery examination, the examiner 
stated, in part, that the veteran's bilateral lower 
extremities affect his functions of balance or propulsion as 
to preclude locomotion without the aid of a crutch, cane, 
wheelchair or braces.  Additionally the physician noted that 
without the use of any of those assistive devices, he did not 
feel that the veteran could ambulate.  Based on the November 
2007 VA record, a January 2008 rating decision granted a 
total rating for loss of use of both feet.

As noted, the veteran's service-connected disabilities 
plainly have a combined effect on his lower extremities so as 
to effectively preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  While he may be able to 
stand, or ambulate a very short distance without the use of 
assistance, there is a clear necessity for regular and 
constant use of a wheelchair and/or a cane or seated walker 
as a normal mode of locomotion; such a necessity results from 
multiple service-connected disorders.

Moreover, the rating criteria as set forth in 38 U.S.C.A. 
§ 2101(a) and 38 C.F.R. § 3.809(d) do not specifically state 
that the "loss of use of the lower extremities" need result 
from the actual disability of the part of whole of the lower 
extremities themselves, only that service-connected 
disabilities result in a loss of use of those lower 
extremities.  In this case, it is clear that the veteran's 
service-connected disabilities as a whole, essentially 
preclude him from using his lower extremities to be mobile.  
As such, the Board concludes that the veteran's service-
connected disabilities preclude locomotion.  See 38 C.F.R. 
§ 3.809(d).  Thus, entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a) has been shown.


ORDER

As the Board has no jurisdiction in such matter, the appeal 
seeking special housing adaptation is dismissed without 
prejudice.

Entitlement to a certificate of eligibility for specially 
adapted housing is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


